WHATLEY, Judge.
The appellant, Paul Tesky, challenges his judgments and sentences for resisting an officer with violence, resisting an officer without violence, and criminal mischief. We find merit only in his contention that the trial court erred in imposing a cost of $2.00 pursuant to section 943.25(13), Florida Statutes (1993), without announcing that cost at sen*1324tencing. That cost was a discretionary cost, which required notice and an opportunity to be heard. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Priest v. State, 20 Fla.L.Weekly 84, — So.2d-■ [1994 WL 714440] (Fla. 2d DCA Dec. 28, 1994); Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). Since Tesky was not given notice and an opportunity to be heard as to that cost, the $2.00 imposed pursuant to section 943.25(13) is hereby stricken.
We further remand the instant case for correction of the written judgment, which improperly reflects that Tesky was adjudicated guilty of the offense of escape. The record shows that though Tesky was originally charged with escape, that charge was reduced to resisting an officer without violence pursuant to Tesky’s plea agreement.
Accordingly, the instant cause is remanded for corrections. Tesky’s judgments and sentences are otherwise affirmed.
DANAHY, A.C.J., and PARKER, J., concur.